tcmemo_1998_200 united_states tax_court jrj express incorporated a california corporation d b a king express international petitioner v commissioner of internal revenue respondent docket no filed date william e crockett for petitioner marilyn devin for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax for tax_year ended date and a dollar_figure sec_6662 accuracy-related_penalty all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure following a concession by respondent we must decide whether petitioner is entitled to deduct all of its claimed expenses and if not whether petitioner is liable for the sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference the record before us is incomplete nonetheless we have attempted as best we can to ascertain the facts necessary to resolve the issues before us background petitioner or jrj a california corporation was formed in by jose f leon j f leon its sole shareholder j f leon was born in guatemala in the third oldest brother in a family of he came to the united_states in after family infighting and subsequently became a u s citizen one of j f leon's brothers jose e leon is an officer of jrj at all relevant times petitioner maintained its principal_place_of_business in los angeles california jrj timely filed its federal_income_tax return for tax_year ended date the year in issue petitioner's business-- outbound deliveries petitioner is in the courier business delivering letters and small packages from the united_states to guatemala during the year in issue petitioner conducted business under the names king express and jrj express inc jrj operated out of u s offices and had some employees approximately percent of the items petitioner delivered to guatemala contained money orders or checks from guatemalans residing in the united_states to their family members back home customers who wished to use petitioner's services could personally visit one of petitioner's offices fill out the necessary form and pay a fee or put the item payment and accompanying paperwork inside an envelope that was preprinted with petitioner's post office box address during the year in issue petitioner charged a dollar_figure fee for transporting the sender's envelope from any u s location to petitioner's los angeles office delivering the item to the addressee in guatemala and sending a delivery receipt to the sender the guatemalan companies julio roberto fong j r fong and ricardo alfonso leon r a leon brothers of j f leon living in guatemala owned and controlled several guatemalan companies the guatemalan companies that made deliveries of letters packages and other items from guatemala to the united_states these companies conducted business at the time of trial j r fong was deceased r a leon continued running the guatemalan businesses under the names insenasa king and king express and used the identical company logo as petitioner however neither the guatemalan companies nor their controlling owners had financial interests in petitioner the reverse was also true neither petitioner nor its sole shareholder had financial interests in the guatemalan companies distribution agreement in date petitioner j r fong r a leon and the guatemalan companies entered into a distribution agreement the agreement which outlined procedures for delivering petitioner's shipments from the united_states to guatemala items originating with petitioner in the united_states were shipped to guatemala city by air they were picked up at the airport by employees of the guatemalan companies and delivered to the recipient's guatemalan address by the distribution network of j r fong and r a leon the couriers customarily secured a receipt signed by the guatemalan addressee which was forwarded to petitioner's headquarters in the united_states and then mailed through the u s postal service to the addressor as proof of delivery together with promotional materials advertising petitioner's services discussed infra j f leon on petitioner's behalf gave j r fong and r a leon oral permission to use the name king express items arriving in guatemala were tracked to their destination through a computer_software program designed by j f leon pursuant to the agreement petitioner paid j r fong and r a leon a fee calculated as a percentage of petitioner's gross mail courier revenues for services provided with respect to the guatemalan leg of the shipment the fee was renegotiated annually for the period date to date the fiscal_year in issue the fee wa sec_45 percent of petitioner's gross mail courier revenues the guatemalan companies' business-- inbound deliveries the guatemalan companies offered courier services from guatemala to the united_states items originating in guatemala were shipped by air to los angeles international airport by either united or taca international airlines the shipments typically consisted of two boxes each weighing up to pounds petitioner picked up the items five or six times a week and processed them for delivery petitioner subcontracted with united presort an unrelated company in the business of bundling bulk mail into zip codes in order to qualify for reduced postal rates to pick up the items at petitioner's los angeles office united presort processed the items and used the u s postal service to deliver the items to their ultimate u s destinations petitioner paid united presort for its service and did not seek reimbursement from the guatemalan companies each piece of guatemalan inbound mail came in an envelope with petitioner's insignia inside each such envelope was a smaller envelope containing a letter or other documents originating in guatemala additionally inside the envelope with petitioner's insignia were return envelopes and promotional brochures advertising petitioner's business oral agreement j f leon on behalf of petitioner entered into an oral agreement with j r fong and r a leon on behalf of the guatemalan companies whereby in exchange for petitioner's paying various inbound expenses of the guatemalan companies the guatemalan companies would stuff promotional and advertising materials which included a return postage-paid envelope with petitioner's post office box address in blue ink instructions on how to send money orders and packages to persons in guatemala and a list of petitioner's locations in the united_states in all guatemalan mail bound for u s destinations the guatemalan companies agreed to bear the costs of printing the envelopes and advertisements the printing of the advertising material and stuffing was primarily performed by the guatemalan companies in guatemala at no cost to petitioner a small part of the stuffing was performed in the united_states by petitioner's u s employees a substantial portion of petitioner's business revenues for tax_year ended date resulted from the flow of envelopes stuffed in the guatemalan mail bound for u s destinations petitioner's federal_income_tax return on its federal_income_tax return for tax_year ended date petitioner deducted the amount it paid to the guatemalan companies pursuant to the distribution agreement this amount totaled percent of petitioner's gross mail courier revenues for the year or dollar_figure in addition petitioner deducted other expenses totaling in excess of dollar_figure million and compensation to officers in the amount of dollar_figure million notice_of_deficiency in the notice_of_deficiency of the total deductions claimed on petitioner's fiscal_year income_tax return apparently including the amount_paid pursuant to the distribution agreement respondent disallowed dollar_figure on the basis that the disallowed deductions were not for petitioner's own ordinary and necessary business_expenses but rather were for expenses of the guatemalan companies controlled by petitioner's sole shareholder's brothers respondent calculated this dollar_figure using an indirect method beginning with the cost of postage on items mailed to u s destinations respondent then allocated a portion of petitioner's indirect expenses to what respondent characterizes as the cost of processing and delivering mail from guatemala to the united_states due to a mathematical adjustment respondent subsequently reduced the disallowed amount to dollar_figure and made a corresponding reduction in the proposed penalty opinion issue sec_162 expenses the primary issue for decision is whether petitioner is entitled to deduct expenses which respondent characterizes as the costs of processing and delivering mail from guatemala to the united_states petitioner contends that these so-called inbound delivery expenses were incurred for valid business reasons the inbound mailings included petitioner's promotional materials which generated substantial business to petitioner during the year in issue and the inbound mailings were used to provide petitioner with a continuously updated mailing list thus petitioner asserts that the inbound delivery expenses were tied directly to its outbound courier business inasmuch as they were incurred both to develop new business and maintain or protect its ability to contact current or previous customers respondent on the other hand argues that petitioner was not in the business of delivering items from guatemala to the united_states and thus the expenses are nondeductible respondent further contends that petitioner's business was not conducted at arm's length but rather as a cooperative guatemala-u s venture between family members sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the test is whether a hardheaded businessperson under the circumstances would have incurred the expense see eg 481_f2d_872 2d cir affg tcmemo_1972_177 it is axiomatic that to be deductible under sec_162 the business_expense must be incurred in the taxpayer's own trade_or_business and not the trade_or_business of another e g 319_us_590 308_us_488 55_tc_904 48_tc_679 a narrow exception to this rule has been carved out for situations in which the taxpayer's payment of the business_expenses of another serves to protect or promote the taxpayer's own business see lohrke v commissioner supra pincite- a two-prong test was enunciated in lohrke in order to determine whether a taxpayer falls within the narrow protect or promote exception to the general_rule against a taxpayer deducting expenses_incurred on behalf of the business of another first we must ascertain the purpose or motive which cause the taxpayer to pay the obligations of the other person id pincite see also 31_tc_585 second the taxpayer must show that the expense is an ordinary and necessary expenditure in furtherance of its trade_or_business not in furtherance of the trade_or_business of the other taxpayer lohrke v commissioner supra pincite the question must be asked was the expenditure an appropriate expense to further or promote the taxpayer's trade_or_business id in applying the first prong of the lohrke test we take into account whether there is a clear proximate danger to the taxpayer and a payment made to protect an existing business from harm 410_f2d_1233 the deduction is not allowed if the taxpayer fails to demonstrate a direct nexus between the purpose of the payment and the taxpayer's business or income producing activities 606_f2d_534 5th cir here the record reflects that the expenses attributable to the incoming packages and envelopes from guatemala had a definite purpose related to petitioner's outbound u s -guatemala courier business approximately percent of items petitioner delivered to guatemala contained money orders or checks from guatemalans living in the united_states to their family members back home for the most part these individuals had temporary jobs and were highly transient there was uncontroverted testimony that most of the inbound mail contained requests for money in order to promote petitioner's business petitioner had to possess the means to communicate with these transient workers petitioner accomplished this by creating a fluid mailing list of guatemalans living in the united_states for purposes of targeting customers we are satisfied that the lack of current customer addresses would have represented a clear proximate danger to petitioner's business petitioner has also satisfied us that its ultimate purpose in paying the expenses in question was to protect or promote its delivery service from the united_states to guatemala rather than to benefit the guatemalan companies although the disputed expenses related to the deliveries of packages from guatemala to the united_states which was the business of the guatemalan companies petitioner derived a substantial benefit not otherwise available through the insertion of advertisements and other materials of its business into the envelopes originating from guatemala the stuffing of these materials had a direct nexus with petitioner's u s -guatemala delivery business--the materials provided targeted potential customers with instructions on sending envelopes and small packages from the united_states to guatemala a large percentage of petitioner's revenues for the year in issue came as a result of the flow of envelopes originating in guatemala it cannot be overemphasized that the promotional and marketing process was the centerpiece of petitioner's business thus we conclude that there was a direct nexus between the payment of the expenses in dispute and petitioner's outbound delivery business in applying the second prong of the lohrke test we are satisfied that the expenses in dispute were appropriate in promoting petitioner's business petitioner did not specifically deduct inbound expenses --the expenses in dispute rather petitioner deducted the amount_paid under the distribution agreement and all other expenses associated with the operation of the courier business we believe payment of the inbound expenses by petitioner constituted a quid pro quo for information and promotional benefits petitioner obtained from the guatemalan companies hence they were incurred in furtherance of petitioner's business as stated previously a substantial percentage of petitioner's business revenues for the year in issue came as a result of the flow of envelopes originating in guatemala to recipients in the united_states the record herein reflects that j f leon left guatemala in because of a feud with his brothers we do not believe that he or his brothers would have performed services for one another gratuitously rather we believe that the relationship between j f leon on the one hand and j r fong and r a leon on the other hand was such that they were more independent in action than strangers in blood' 67_tc_694 quoting 22_tc_1083 accordingly we conclude the relationship between petitioner and the guatemalan companies was at arm's length because we found the relationship between petitioner and the guatemalan companies was at arm's length we do not believe it appropriate to substitute our judgment for that of j f leon in determining how much should be paid to the guatemalan companies see eg 44_tc_453 w l mead inc v commissioner tcmemo_1975_215 affd 551_f2d_121 6th cir we are satisfied that the amount petitioner paid to the guatemalan companies was a proper business_expense and not as part of a cooperative-guatemalan-u s venture between family members as respondent asserts to summarize we do not sustain respondent's disallowance of dollar_figure from the total deductions claimed on petitioner's fiscal_year income_tax return issue sec_6662 accuracy-related_penalty the next issue is whether petitioner is liable for the sec_6662 accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 based upon our holding that no understatement exists we need not address this issue to reflect the foregoing decision will be entered for petitioner petitioner requested that it be awarded attorney fees in its petition and briefs for us to now consider such an award petitioner must comply with the requirements of rule
